Citation Nr: 1425141	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to December 10, 2007, and in excess of 10 percent since October 27, 2010, for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1967 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO&IC) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal currently resides with the RO in Sioux Falls, South Dakota.  

In April 2014, the Veteran testified at a video conference Board hearing at Fort Meade, South Dakota, and the RO in Sioux Falls, South Dakota, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

The issue of entitlement to an initial increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In correspondence received in May 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with regard to an increased initial disability rating for ischemic heart disease be withdrawn.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability rating in excess of 30 percent prior to December 10, 2007, and in excess of 10 percent since October 27, 2010, for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has withdrawn the issue of entitlement to an initial disability rating in excess of 30 percent prior to December 10, 2007, and in excess of 10 percent since October 27, 2010, for ischemic heart disease.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The appeal is dismissed.


REMAND

The Veteran has appealed the initial disability rating assigned for service-connected PTSD.  During his April 2014 hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA psychiatric examination, conducted in February 2013.  An examination is needed to assess the current severity of the disability.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current severity of his PTSD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must conduct all indicated tests and studies and report all pertinent findings, to include the Veteran's current Global Assessment of Functional (GAF) Scale score.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


